

Exhibit 10.3
QUANTENNA COMMUNICATIONS, INC.
2016 EMPLOYEE STOCK PURCHASE PLAN
1.Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Companies with an opportunity to purchase Common Stock through
accumulated Contributions. The Company intends for the Plan to have two
components: a Code Section 423 Component (“423 Component”) and a non-Code
Section 423 Component (“Non-423 Component”). The Company’s intention is to have
the 423 Component of the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code. The provisions of the 423 Component, accordingly, will
be construed so as to extend and limit Plan participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423 of the
Code. In addition, this Plan authorizes the grant of an option to purchase
shares of Common Stock under the Non-423 Component that does not qualify as an
“employee stock purchase plan” under Section 423 of the Code; such an option
will be granted pursuant to rules, procedures or sub-plans adopted by the
Administrator designed to achieve tax, securities laws or other objectives for
Eligible Employees and the Company. Except as otherwise provided herein, the
Non-423 Component will operate and be administered in the same manner as the 423
Component.
2.Definitions.
(a)“Administrator” means the Board or any Committee designated by the Board to
administer the Plan pursuant to Section 14.
(b)“Affiliate” means any entity, other than a Subsidiary, in which the Company
has an equity or other ownership interest.
(c)“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where options are, or will be, granted under the Plan.
(d)“Board” means the Board of Directors of the Company.
(e)“Change in Control” means the occurrence of any of the following events:
(i)    A change in the ownership of the Company which occurs on the
date that any one person, or more than one person acting as a group (“Person”),
acquires ownership of the stock of the Company that, together with the stock
held by such Person, constitutes more than fifty percent (50%) of the total
voting power of the stock of the Company;


1



--------------------------------------------------------------------------------




provided, however, that for purposes of this subsection, the acquisition of
additional stock by any one Person, who is considered to own more than fifty
percent (50%) of the total voting power of the stock of the Company will not be
considered a Change in Control. Further, if the stockholders of the Company
immediately before such change in ownership continue to retain immediately after
the change in ownership, in substantially the same proportions as their
ownership of shares of the Company’s voting stock immediately prior to the
change in ownership, direct or indirect beneficial ownership of fifty percent
(50%) or more of the total voting power of the stock of the Company, such event
shall not be considered a Change in Control under this subsection (i). For this
purpose, indirect beneficial ownership shall include, without limitation, an
interest resulting from ownership of the voting securities of one or more
corporations or other business entities which own the Company, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities; or
(ii)A change in the effective control of the Company which occurs on
the date that a majority of members of the Board is replaced during any twelve
(12) month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purposes of this subsection (ii), if any Person is considered to
be in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control; or
(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection, the following will not constitute a change in the ownership of a
substantial portion of the Company’s assets: (A) a transfer to an entity that is
controlled by the Company’s stockholders immediately after the transfer, or (B)
a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or (4)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection, gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.


2



--------------------------------------------------------------------------------




For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final U.S. Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(f)“Code” means the U.S. Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code or U.S. Treasury Regulation thereunder will
include such section or regulation, any valid regulation or other official
applicable guidance promulgated under such section, and any comparable provision
of any future legislation or regulation amending, supplementing or superseding
such section or regulation.
(g)“Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.
(h)“Common Stock” means the common stock of the Company.
(i)“Company” means Quantenna Communications, Inc., a Delaware corporation, or
any successor thereto.
(j)“Compensation” means an Eligible Employee’s base straight time gross
earnings, bonuses (to the extent such bonuses are an integral, recurring part of
compensation and not a special one-time or unusual bonus), commissions (to the
extent such commissions are an integral, recurring part of compensation), and
payments for overtime and shift premium, but exclusive of payments for equity
compensation. The Administrator, in its discretion, may, on a uniform and
nondiscriminatory basis, establish a different definition of Compensation for a
subsequent Offering Period.


3



--------------------------------------------------------------------------------




(k)“Contributions” means the payroll deductions and other additional payments
that the Company may permit to be made by a Participant to fund the exercise of
options granted pursuant to the Plan.


(l)“Designated Company” means any Subsidiary or Affiliate that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan. For purposes of the 423 Component, only the
Company and its Subsidiaries may be Designated Companies, provided, however that
at any given time, a Subsidiary that is a Designated Company under the 423
Component shall not be a Designated Company under the Non-423 Component.
(m)“Director” means a member of the Board.
(n)“Eligible Employee” means any individual who is a common law employee
providing services to the Company or a Designated Company and is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in any calendar year by the Employer, or any lesser number of hours per week
and/or number of months in any calendar year established by the Administrator
(if required under applicable local law) for purposes of any separate Offering
or for Eligible Employees participating in the Non-423 Component. For purposes
of the Plan, the employment relationship will be treated as continuing intact
while the individual is on sick leave or other leave of absence that the
Employer approves or is legally protected under Applicable Laws. Where the
period of leave exceeds three (3) months and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated three (3) months and one (1) day
following the commencement of such leave. The Administrator, in its discretion,
from time to time may, prior to an Enrollment Date for all options to be granted
on such Enrollment Date in an Offering, determine (for each Offering under the
423 Component, on a uniform and nondiscriminatory basis or as otherwise
permitted by Treasury Regulation Section 1.423-2) that the definition of
Eligible Employee will or will not include an individual if he or she: (i) has
not completed at least two (2) years of service since his or her last hire date
(or such lesser period of time as may be determined by the Administrator in its
discretion), (ii) customarily works not more than twenty (20) hours per week (or
such lesser period of time as may be determined by the Administrator in its
discretion), (iii) customarily works not more than five (5) months per calendar
year (or such lesser period of time as may be determined by the Administrator in
its discretion), (iv) is a highly compensated employee within the meaning of
Section 414(q) of the Code, or (v) is a highly compensated employee within the
meaning of Section 414(q) of the Code with compensation above a certain level or
is an officer or subject to the disclosure requirements of Section 16(a) of the
Exchange Act, provided the exclusion is applied with respect to each Offering
under the 423 Component in an identical manner to all highly


4



--------------------------------------------------------------------------------




compensated individuals of the Employer whose Employees are participating in
that Offering. Each exclusion shall be applied with respect to an Offering under
the 423 Component in a manner complying with U.S. Treasury Regulation Section
1.423-2(e)(2)(ii). Such exclusions may be applied with respect to an Offering
under the Non- 423 Component without regard to the limitations of Treasury
Regulation Section 1.423-2.
(o)“Employer” means the employer of the applicable Eligible Employee(s).


(p)    “Enrollment Date” means the first Trading Day of each Offering Period.
(q)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.
(r)    “Exercise Date” means the first Trading Day on or after May 15 and
November 15 of each Purchase Period. Notwithstanding the foregoing, the first
Exercise Date under the Plan will be the first Trading Day on or after May 15,
2017.
(s)    “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:
(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market of The NASDAQ Stock Market or
the New York Stock Exchange, its Fair Market Value will be the closing sales
price for such stock as quoted on such exchange or system on the date of
determination (or the closing bid, if no sales were reported), as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;
(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value will be the mean
between the high bid and low asked prices for the Common Stock on the date of
determination (or if no bids and asks were reported on that date, as applicable,
on the last Trading Day such bids and asks were reported), as reported in The
Wall Street Journal or such other source as the Administrator deems reliable;
(iii)In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Administrator; or
(iv)For purposes of the Enrollment Date of the first Offering Period under the
Plan, the Fair Market Value will be the initial price to the public as set forth
in the


5



--------------------------------------------------------------------------------




final prospectus included within the registration statement on Form S-1 filed
with the Securities and Exchange Commission for the initial public offering of
the Common Stock (the “Registration Statement”).
(t)    “Fiscal Year” means the fiscal year of the Company.
(u)    “New Exercise Date” means a new Exercise Date if the Administrator
shortens any Offering Period then in progress.
(v)    “Offering” means an offer under the Plan of an option that may be
exercised during an Offering Period as further described in Section 4. For
purposes of the Plan, the Administrator may designate separate Offerings under
the Plan (the terms of which need not be identical) in which Eligible Employees
of one or more Employers will participate, even if the dates of the applicable
Offering Periods of each such Offering are identical and the provisions of the
Plan will separately apply to each Offering. To the extent permitted by U.S.
Treasury Regulation Section 1.423-2(a)(1), the terms of each Offering need not
be identical provided that the terms of the Plan and an Offering together
satisfy U.S. Treasury Regulation Section 1.4232(a)(2) and (a)(3).
(w)“Offering Periods” means the consecutive, overlapping periods of
approximately twelve (12) months during which an option granted pursuant to the
Plan may be exercised, (i) commencing on the first Trading Day on or after May
15 and November 15 of each year and terminating on the first Trading Day on or
after May 15 and November 15, approximately twelve (12) months later; provided,
however, that the first Offering Period under the Plan will commence with the
first Trading Day on or after the date on which the Securities and Exchange
Commission declares the Company’s Registration Statement effective and will end
on the first Trading Day on or after November 15, 2017, and provided, further,
that the second Offering Period under the Plan will commence on the first
Trading Day on or after May 15, 2017, subject to Section 29. The duration and
timing of Offering Periods may be changed pursuant to Sections 4 and 20.
(x)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
(y)“Participant” means an Eligible Employee that participates in the Plan.
(z)“Plan” means this Quantenna Communications, Inc. 2016 Employee Stock Purchase
Plan.


6



--------------------------------------------------------------------------------




(aa) “Purchase Period” means the period during an Offering Period and during
which shares of Common Stock may be purchased on a Participant’s behalf in
accordance with the terms of the Plan. Unless the Administrator provides
otherwise, Purchase Periods will be the approximately six (6) month period
commencing after one Exercise Date and ending with the next Exercise Date,
except that the first Purchase Period of any Offering Period will commence on
the Enrollment Date and end with the next Exercise Date.
(bb) “Purchase Price” means an amount equal to eighty-five percent (85%) of the
Fair Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price may
be determined for subsequent Offering Periods by the Administrator subject to
compliance with Section 423 of the Code (or any successor rule or provision or
any other Applicable Law, regulation or stock exchange rule) or pursuant to
Section 19.


(cc) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(dd) “Trading Day” means a day on which the national stock exchange upon which
the Common Stock is listed is open for trading.
(ee) “U.S. Treasury Regulations” means the Treasury regulations of the Code.
Reference to a specific Treasury Regulation or Section of the Code shall include
such Treasury Regulation or Section, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.
3.    Eligibility.
(a)First Offering Period. Any individual who is an Eligible Employee immediately
prior to the first Offering Period will be automatically enrolled in the first
Offering Period.
(b)Subsequent Offering Periods. Any Eligible Employee on a given Enrollment Date
subsequent to the first Offering Period will be eligible to participate in the
Plan, subject to the requirements of Section 5.
(c)Non-U.S. Employees. Eligible Employees who are citizens or residents of a
non-U.S. jurisdiction (without regard to whether they also are citizens or
residents of the United States or resident aliens (within the meaning of Section
7701(b)(1)(A) of the Code)) may be excluded from participation in the Plan or an
Offering if the participation of such Eligible


7



--------------------------------------------------------------------------------




Employees is prohibited under the laws of the applicable jurisdiction or if
complying with the laws of the applicable jurisdiction would cause the Plan or
an Offering to violate Section 423 of the Code. In the case of the Non-423
Component, an Eligible Employee may be excluded from participation in the Plan
or an Offering if the Administrator has determined that participation of such
Eligible Employee is not advisable or practicable.
(d)Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company or any Parent or
Subsidiary of the Company and/or hold outstanding options to purchase such stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in Section
423 of the Code) of the Company or any Parent or Subsidiary of the Company
accrues at a rate, which exceeds twenty-five thousand dollars ($25,000) worth of
stock (determined at the Fair Market Value of the stock at the time such option
is granted) for each calendar year in which such option is outstanding at any
time, as determined in accordance with Section 423 of the Code and the
regulations thereunder.
4.    Offering Periods. The Plan will be implemented by consecutive, overlapping
Offering Periods with a new Offering Period commencing on the first Trading Day
on or after May 15 and November 15 each year, or on such other date as the
Administrator will determine; provided, however, that the first Offering Period
under the Plan will commence with the first Trading Day on or after the date
upon which the Company’s Registration Statement is declared effective by the
Securities and Exchange Commission and end on the first Trading Day on or after
November 15, 2017, and provided, further, that the second Offering Period under
the Plan will commence on the first Trading Day on or after May 15, 2017,
subject to Section 29. The Administrator will have the power to change the
duration of Offering Periods (including the commencement dates thereof) with
respect to future Offerings without stockholder approval if such change is
announced prior to the scheduled beginning of the first Offering Period to be
affected thereafter; provided, however, that no Offering Period may last more
than twenty-seven (27) months.
5.    Participation.
(a)First Offering Period. An Eligible Employee will be entitled to continue to
participate in the first Offering Period pursuant to Section 3(a) only if such
individual submits a subscription agreement authorizing Contributions in a form
determined by the Administrator


8



--------------------------------------------------------------------------------




(which may be similar to the form attached hereto as Exhibit A) to the Company’s
designated plan administrator (i) no earlier than the effective date of the Form
S-8 registration statement with respect to the issuance of Common Stock under
this Plan and (ii) no later than ten (10) business days following the effective
date of such S-8 registration statement or such other period of time as the
Administrator may determine (the “Enrollment Window”). An Eligible Employee’s
failure to submit the subscription agreement during the Enrollment Window will
result in the automatic termination of such individual’s participation in the
first Offering Period.
(b)Subsequent Offering Periods. An Eligible Employee may participate in the Plan
pursuant to Section 3(b) by (i) submitting to the Company’s stock administration
office (or its designee), on or before a date determined by the Administrator
prior to an applicable Enrollment Date, a properly completed subscription
agreement authorizing Contributions in the form provided by the Administrator
for such purpose, or (ii) following an electronic or other enrollment procedure
determined by the Administrator.
6.    Contributions.
(a)    At the time a Participant enrolls in the Plan pursuant to Section 5, he
or
she will elect to have Contributions (in the form of payroll deductions or
otherwise, to the extent permitted by the Administrator) made on each pay day
during the Offering Period in an amount not exceeding twenty percent (20%) of
the Compensation, which he or she receives on each pay day during the Offering
Period; provided, however, that should a pay day occur on an Exercise Date, a
Participant will have any payroll deductions made on such day applied to his or
her account under the current (preceding) Purchase Period or Offering Period.
The Administrator, in its sole discretion, may permit all Participants in a
specified Offering to contribute amounts to the Plan through payment by cash,
check or other means set forth in the subscription agreement prior to each
Exercise Date of each Purchase Period. A Participant’s subscription agreement
will remain in effect for successive Offering Periods unless terminated as
provided in Section 10 hereof.
(b)In the event Contributions are made in the form of payroll deductions, such
payroll deductions for a Participant will commence on the first pay day
following the Enrollment Date and will end on the last pay day on or prior to
the Exercise Date of such Offering Period to which such authorization is
applicable, unless sooner terminated by the Participant as provided in Section
10 hereof; provided, however, that for the first Offering Period, payroll
deductions will commence on the first pay day on or following the end of the
Enrollment Window.


9



--------------------------------------------------------------------------------




(c)All Contributions made for a Participant will be credited to his or her
account under the Plan and Contributions will be made in whole percentages only.
A Participant may not make any additional payments into such account.
(d)A Participant may discontinue his or her participation in the Plan as
provided under Section 10. If and to the extent permitted by the Administrator,
as determined in its sole discretion, for an Offering Period, a Participant may
increase or decrease the rate of his or her Contributions during the Offering
Period by (i) properly completing and submitting to the Company’s stock
administration office (or its designee), on or before a date determined by the
Administrator prior to an applicable Exercise Date, a new subscription agreement
authorizing the change in Contribution rate in the form provided by the
Administrator for such purpose, or (ii) following an electronic or other
procedure prescribed by the Administrator. If a Participant has not followed
such procedures to change the rate of Contributions, the rate of his or her
Contributions will continue at the originally elected rate throughout the
Purchase Period and Offering Period and future Purchase Periods and Offering
Periods (unless terminated as provided in Section 10). The Administrator may, in
its sole discretion, limit the nature and/or number of Contribution rate changes
that may be made by Participants during any Purchase Period or Offering Period,
and may establish such other conditions or limitations as it deems appropriate
for Plan administration. Any change in payroll deduction rate made pursuant to
this Section 6(d) will be effective as of the first full payroll period
following five (5) business days after the date on which the change is made by
the Participant (unless the Administrator, in its sole discretion, elects to
process a given change in payroll deduction rate more quickly).
(e)Notwithstanding the foregoing, to the extent necessary to comply with Section
423(b)(8) of the Code and Section 3(d), a Participant’s Contributions may be
decreased to zero percent (0%) at any time during a Purchase Period. Subject to
Section 423(b)(8) of the Code and Section 3(d) hereof, Contributions will
recommence at the rate originally elected by the Participant effective as of the
beginning of the first Purchase Period scheduled to end in the following
calendar year, unless terminated by the Participant as provided in Section 10.
(f)Notwithstanding any provisions to the contrary in the Plan, the Administrator
may allow Eligible Employees to participate in the Plan via cash contributions
instead of payroll deductions if (i) payroll deductions are not permitted under
applicable local law, (ii) the Administrator determines that cash contributions
are permissible under Section 423 of the Code and/or (iii) for Participants
participating in the Non-423 Component.
(g)At the time the option is exercised, in whole or in part, or at the time some
or all of the Common Stock issued under the Plan is disposed of (or at any other
time that a taxable event related to the Plan occurs), the Participant must make
adequate provision for the


10



--------------------------------------------------------------------------------




Company’s or Employer’s federal, state, local or any other tax liability payable
to any authority including taxes imposed by jurisdictions outside of the U.S.,
national insurance, social security or other tax withholding obligations, if
any, which arise upon the exercise of the option or the disposition of the
Common Stock (or any other time that a taxable event related to the Plan
occurs). At any time, the Company or the Employer may, but will not be obligated
to, withhold from the Participant’s compensation the amount necessary for the
Company or the Employer to meet applicable withholding obligations, including
any withholding required to make available to the Company or the Employer any
tax deductions or benefits attributable to sale or early disposition of Common
Stock by the Eligible Employee. In addition, the Company or the Employer may,
but will not be obligated to, withhold from the proceeds of the sale of Common
Stock or any other method of withholding the Company or the Employer deems
appropriate to the extent permitted by U.S. Treasury Regulation Section
1.423-2(f).
7.    Grant of Option. On the Enrollment Date of each Offering Period, each
Eligible
Employee participating in such Offering Period will be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of Common Stock determined by dividing
such Eligible Employee’s Contributions accumulated prior to such Exercise Date
and retained in the Eligible Employee’s account as of the Exercise Date by the
applicable Purchase Price; provided that in no event will an Eligible Employee
be permitted to purchase during each Purchase Period more than 5,000 shares of
Common Stock (subject to any adjustment pursuant to Section 18) and provided
further that such purchase will be subject to the limitations set forth in
Sections 3(d) and 13. The Eligible Employee may accept the grant of such option
(i) with respect to the first Offering Period by submitting a properly completed
subscription agreement in accordance with the requirements of Section 5 on or
before the last day of the Enrollment Window, and (ii) with respect to any
subsequent Offering Period under the Plan, by electing to participate in the
Plan in accordance with the requirements of Section 5. The Administrator may,
for future Offering Periods, increase or decrease, in its absolute discretion,
the maximum number of shares of Common Stock that an Eligible Employee may
purchase during each Purchase Period of an Offering Period. Exercise of the
option will occur as provided in Section 8, unless the Participant has withdrawn
pursuant to Section 10. The option will expire on the last day of the Offering
Period.
8.    Exercise of Option.
(a)Unless a Participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such Participant at the applicable
Purchase Price with the accumulated Contributions from his or her account. No
fractional shares of Common Stock will be


11



--------------------------------------------------------------------------------




purchased; any Contributions accumulated in a Participant’s account, which are
not sufficient to purchase a full share will be retained in the Participant’s
account for the subsequent Purchase Period or Offering Period, subject to
earlier withdrawal by the Participant as provided in Section 10. Any other funds
left over in a Participant’s account after the Exercise Date will be returned to
the Participant. During a Participant’s lifetime, a Participant’s option to
purchase shares hereunder is exercisable only by him or her.
(b)If the Administrator determines that, on a given Exercise Date, the number of
shares of Common Stock with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Enrollment Date of the applicable Offering Period, or (ii)
the number of shares of Common Stock available for sale under the Plan on such
Exercise Date, the Administrator may in its sole discretion (x) provide that the
Company will make a pro rata allocation of the shares of Common Stock available
for purchase on such Enrollment Date or Exercise Date, as applicable, in as
uniform a manner as will be practicable and as it will determine in its sole
discretion to be equitable among all Participants exercising options to purchase
Common Stock on such Exercise Date, and continue all Offering Periods then in
effect or (y) provide that the Company will make a pro rata allocation of the
shares available for purchase on such Enrollment Date or Exercise Date, as
applicable, in as uniform a manner as will be practicable and as it will
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and terminate
any or all Offering Periods then in effect pursuant to Section 19. The Company
may make a pro rata allocation of the shares available on the Enrollment Date of
any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional shares for issuance under the
Plan by the Company’s stockholders subsequent to such Enrollment Date.
9.    Delivery. As soon as reasonably practicable after each Exercise Date on
which a
purchase of shares of Common Stock occurs, the Company will arrange the delivery
to each Participant of the shares purchased upon exercise of his or her option
in a form determined by the Administrator (in its sole discretion) and pursuant
to rules established by the Administrator. The Company may permit or require
that shares be deposited directly with a broker designated by the Company or to
a designated agent of the Company, and the Company may utilize electronic or
automated methods of share transfer. The Company may require that shares be
retained with such broker or agent for a designated period of time and/or may
establish other procedures to permit tracking of disqualifying dispositions of
such shares. No Participant will have any voting, dividend, or other stockholder
rights with respect to shares of Common Stock subject to any option granted
under the Plan until such shares have been purchased and delivered to the
Participant as provided in this Section 9.


12



--------------------------------------------------------------------------------




10.    Withdrawal.
(a)A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s stock
administration office (or its designee) a written notice of withdrawal in the
form determined by the Administrator for such purpose (which may be similar to
the form attached hereto as Exhibit B), or (ii) following an electronic or other
withdrawal procedure determined by the Administrator. All of the Participant’s
Contributions credited to his or her account will be paid to such Participant
promptly after receipt of notice of withdrawal and such Participant’s option for
the Offering Period will be automatically terminated, and no further
Contributions for the purchase of shares will be made for such Offering Period.
If a Participant withdraws from an Offering Period, Contributions will not
resume at the beginning of the succeeding Offering Period, unless the
Participant re-enrolls in the Plan in accordance with the provisions of Section
5.
(b)A Participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the Participant
withdraws.
11.    Termination of Employment. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such Participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such Participant, or, in the case of his or
her death, to the person or persons entitled thereto, and such Participant’s
option will be automatically terminated. Unless determined otherwise by the
Administrator in a manner that, with respect to an Offering under the 423
Component, is permitted by, and compliant with, Section 423 of the Code, a
Participant whose employment transfers between entities through a termination
with an immediate rehire (with no break in service) by the Company or a
Designated Company shall not be treated as terminated under the Plan; however,
no Participant shall be deemed to switch from an Offering under the Non-423
Component to an Offering under the 423 Component or vice versa unless (and then
only to the extent) such switch would not cause the 423 Component or any Option
thereunder to fail to comply with Section 423 of the Code.


12.    Interest. No interest will accrue on the Contributions of a participant
in the Plan,
except as may be required by Applicable Law, as determined by the Company, and
if so required by the laws of a particular jurisdiction, shall, with respect to
Offerings under the 423


13



--------------------------------------------------------------------------------




Component, apply to all Participants in the relevant Offering, except to the
extent otherwise permitted by U.S. Treasury Regulation Section 1.423-2(f).
13.    Stock.
(a)Subject to adjustment upon changes in capitalization of the Company as
provided in Section 18 hereof, the maximum number of shares of Common Stock that
will be made available for sale under the Plan will be 2,000,000 shares of
Common Stock, plus an annual increase to be added on the first day of each
Fiscal Year beginning with the 2018 Fiscal Year equal to the least of (i)
1,400,000 shares of Common Stock, (ii) two percent (2%) of the outstanding
shares of Common Stock on the last day of immediately preceding Fiscal Year, or
(iii) an amount determined by the Administrator.
(b)Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
Participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.
(c)Shares of Common Stock to be delivered to a Participant under the Plan will
be registered in the name of the Participant or in the name of the Participant
and his or her spouse.
14.    Administration. The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws. The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to designate
separate Offerings under the Plan, to designate Subsidiaries and Affiliates as
participating in the 423 Component or Non-423 Component, to determine
eligibility, to adjudicate all disputed claims filed under the Plan and to
establish such procedures that it deems necessary for the administration of the
Plan (including, without limitation, to adopt such procedures and sub-plans as
are necessary or appropriate to permit the participation in the Plan by
employees who are foreign nationals or employed outside the U.S., the terms of
which sub-plans may take precedence over other provisions of this Plan, with the
exception of Section 13(a) hereof, but unless otherwise superseded by the terms
of such sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan). Unless otherwise determined by the Administrator, the Employees
eligible to participate in each sub-plan will participate in a separate Offering
or in the Non-423 Component, unless such designation would cause the 423
Component to violate the requirements of Section 423 of the Code. Without
limiting the generality of the foregoing, the Administrator is specifically
authorized to adopt


14



--------------------------------------------------------------------------------




rules and procedures regarding eligibility to participate, the definition of
Compensation, handling of Contributions, making of Contributions to the Plan
(including, without limitation, in forms other than payroll deductions),
establishment of bank or trust accounts to hold Contributions, payment of
interest, conversion of local currency, obligations to pay payroll tax,
determination of beneficiary designation requirements, withholding procedures
and handling of stock certificates that vary with applicable local requirements.
The Administrator also is authorized to determine that, to the extent permitted
by U.S. Treasury Regulation Section 1.4232(f), the terms of an option granted
under the Plan or an Offering to citizens or residents of a non-U.S.
jurisdiction will be less favorable than the terms of options granted under the
Plan or the same Offering to employees resident solely in the U.S. Every
finding, decision and determination made by the Administrator will, to the full
extent permitted by law, be final and binding upon all parties.
15.Transferability. Neither Contributions credited to a Participant’s account
nor any rights with regard to the exercise of an option or to receive shares of
Common Stock under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and
distribution) by the Participant. Any such attempt at assignment, transfer,
pledge or other disposition will be without effect, except that the Company may
treat such act as an election to withdraw funds from an Offering Period in
accordance with Section 10 hereof.
16.Use of Funds. The Company may use all Contributions received or held by it
under the Plan for any corporate purpose, and the Company will not be obligated
to segregate such Contributions except under Offerings or for Participants in
the Non-423 Component for which Applicable Laws require that Contributions to
the Plan by Participants be segregated from the Company’s general corporate
funds and/or deposited with an independent third party. Until shares of Common
Stock are issued, Participants will only have the rights of an unsecured
creditor with respect to such shares.
17.Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to participating Eligible Employees at
least annually, which statements will set forth the amounts of Contributions,
the Purchase Price, the number of shares of Common Stock purchased and the
remaining cash balance, if any.
18.Adjustments, Dissolution, Liquidation, Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off,


15



--------------------------------------------------------------------------------




combination, repurchase, or exchange of Common Stock or other securities of the
Company, or other change in the corporate structure of the Company affecting the
Common Stock occurs, the Administrator, in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, will, in such manner as it may deem equitable, adjust the number
and class of Common Stock that may be delivered under the Plan, the Purchase
Price per share and the number of shares of Common Stock covered by each option
under the Plan that has not yet been exercised, and the numerical limits of
Sections 7 and 13.
(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each Participant in writing or electronically, prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.
(c)Merger or Change in Control. In the event of a merger or Change in Control,
each outstanding option will be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period with respect to which such option
relates will be shortened by setting a New Exercise Date on which such Offering
Period shall end. The New Exercise Date will occur before the date of the
Company’s proposed merger or Change in Control. The Administrator will notify
each Participant in writing or electronically prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.
19.    Amendment or Termination.
(a)The Administrator, in its sole discretion, may amend, suspend, or terminate
the Plan, or any part thereof, at any time and for any reason. If the Plan is
terminated, the Administrator, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the


16



--------------------------------------------------------------------------------




Administrator in its discretion), or may elect to permit Offering Periods to
expire in accordance with their terms (and subject to any adjustment pursuant to
Section 18). If the Offering Periods are terminated prior to expiration, all
amounts then credited to Participants’ accounts that have not been used to
purchase shares of Common Stock will be returned to the Participants (without
interest thereon, except as otherwise required under Applicable Laws, as further
set forth in Section 12 hereof) as soon as administratively practicable.
(b)Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods or Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit Contributions in excess of the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of properly
completed Contribution elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with Contribution amounts, and establish such other limitations or
procedures as the Administrator determines in its sole discretion advisable that
are consistent with the Plan.
(c)    In the event the Administrator determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:
(i)amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto), including with respect to an Offering Period
underway at the time;
(ii)altering the Purchase Price for any Offering Period or Purchase Period
including an Offering Period or Purchase Period underway at the time of the
change in Purchase Price;
(iii)shortening any Offering Period or Purchase Period by setting a New Exercise
Date, including an Offering Period or Purchase Period underway at the time of
the Administrator action;
(iv)reducing the maximum percentage of Compensation a Participant may elect to
set aside as Contributions; and


17



--------------------------------------------------------------------------------




(v)reducing the maximum number of Shares a Participant may purchase during any
Offering Period or Purchase Period.
Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participants.
20.Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
21.Conditions Upon Issuance of Shares. Shares of Common Stock will not be issued
with respect to an option unless the exercise of such option and the issuance
and delivery of such shares pursuant thereto will comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the shares may then be listed, and will be further subject to the approval of
counsel for the Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
22.Code Section 409A. The Plan is intended to be exempt from the application of
Code Section 409A, and, to the extent not exempt, is intended to comply with
Code Section 409A and any ambiguities herein will be interpreted to so be exempt
from, or comply with, Code Section 409A. In furtherance of the foregoing and
notwithstanding any provision in the Plan to the contrary, if the Administrator
determines that an option granted under the Plan may be subject to Code Section
409A or that any provision in the Plan would cause an option under the Plan to
be subject to Code Section 409A, the Administrator may amend the terms of the
Plan and/or of an outstanding option granted under the Plan, or take such other
action the Administrator determines is necessary or appropriate, in each case,
without the Participant’s consent, to exempt any outstanding option or future
option that may be granted under the Plan from or to allow any such options to
comply with Code Section 409A, but only to the extent any such amendments or
action by the Administrator would not violate Code Section 409A. Notwithstanding
the foregoing, the Company shall have no liability to a Participant or any other
party if the option to purchase Common Stock under the Plan that is intended to
be exempt from


18



--------------------------------------------------------------------------------




or compliant with Code Section 409A is not so exempt or compliant or for any
action taken by the Administrator with respect thereto. The Company makes no
representation that the option to purchase Common Stock under the Plan is
compliant with Code Section 409A.
23.Term of Plan. The Plan will become effective upon the earlier to occur of its
adoption by the Board or its approval by the stockholders of the Company. It
will continue in effect for a term of twenty (20) years, unless sooner
terminated under Section 19.
24.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
25.Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of California (except its choice-of-law provisions).
26.No Right to Employment. Participation in the Plan by a Participant shall not
be construed as giving a Participant the right to be retained as an employee of
the Company or a Subsidiary or Affiliate, as applicable. Furthermore, the
Company or a Subsidiary or Affiliate may dismiss a Participant from employment
at any time, free from any liability or any claim under the Plan.
27.Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal, or unenforceable for any reason in any jurisdiction or as to
any Participant, such invalidity, illegality or unenforceability shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as to such jurisdiction or Participant as if the invalid, illegal or
unenforceable provision had not been included.
28.Compliance with Applicable Laws. The terms of this Plan are intended to
comply with all Applicable Laws and will be construed accordingly.
29.Automatic Transfer to Low Price Offering Period. To the extent permitted by
Applicable Laws, if the Fair Market Value of the Common Stock on any Exercise
Date in an Offering Period is lower than the Fair Market Value of the Common
Stock on the Enrollment Date of such Offering Period, then all participants in
such Offering Period will be automatically withdrawn from such Offering Period
immediately after the exercise of their option on such Exercise Date and
automatically re-enrolled in the immediately following Offering Period as of the
first day thereof.




19



--------------------------------------------------------------------------------








 






20



--------------------------------------------------------------------------------





EXHIBIT A


QUANTENNA COMMUNICATIONS, INC.
2016 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT


_____ Original Application    Offering Date:_____________________    
_____ Change in Payroll Deduction Rate
1.    _____________ hereby elects to participate in the Quantenna
Communications, Inc. 2016 Employee Stock Purchase Plan (the “Plan”) and
subscribes to purchase shares of the Company’s Common Stock in accordance with
this Subscription Agreement and the Plan.
2.    I hereby authorize and consent to payroll deductions from each paycheck in
the amount of ____% of my Compensation on each payday (from 0 to 20%) during the
Offering Period in accordance with the Plan. (Please note that no fractional
percentages are permitted.)
3.    I understand that said payroll deductions will be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option and purchase Common Stock under the Plan. I
further understand that if I am outside of the U.S., my payroll deductions will
be converted to U.S. dollars at an exchange rate selected by the Company on the
purchase date.
4.    I have received a copy of the complete Plan and its accompanying
prospectus. I understand that my participation in the Plan is in all respects
subject to the terms of the Plan.
5.    Shares of Common Stock purchased for me under the Plan should be issued in
the name(s) of ____________________ (Eligible Employee or Eligible Employee and
Spouse only).
6.    If I am a U.S. taxpayer, I understand that if I dispose of any shares
received by me pursuant to the Plan within two (2) years after the Offering Date
(the first day of the Offering Period during which I purchased such shares) or
one (1) year after the Exercise Date, I will be treated for federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price that I paid for the shares. I
hereby agree to notify the Company in writing within thirty (30) days after the
date of any disposition of my shares and I will make adequate provision for
Federal, state or other tax withholding obligations, if any, which arise upon
the disposition of the Common Stock. The Company may, but will not be obligated
to, withhold from my compensation the amount necessary to meet any applicable




1



--------------------------------------------------------------------------------




withholding obligation including any withholding necessary to make available to
the Company any tax deductions or benefits attributable to sale or early
disposition of Common Stock by me. If I dispose of such shares at any time after
the expiration of the two (2)-year and one (1)-year holding periods, I
understand that I will be treated for federal income tax purposes as having
received income only at the time of such disposition, and that such income will
be taxed as ordinary income only to the extent of an amount equal to the lesser
of (a) the excess of the fair market value of the shares at the time of such
disposition over the purchase price which I paid for the shares, or (b) 15% of
the fair market value of the shares on the first day of the Offering Period. The
remainder of the gain, if any, recognized on such disposition will be taxed as
capital gain.


7.    For employees that may be subject to tax in non U.S. jurisdictions, I
acknowledge and agree that, regardless of any action taken by the Company or any
Subsidiary with respect to any or all income tax, social security, social
insurances, National Insurance Contributions, payroll tax, fringe benefit, or
other tax-related items related to my participation in the Plan and legally
applicable to me including, without limitation, in connection with the grant of
such options, the purchase or sale of shares of Stock acquired under the Plan
and/or the receipt of any dividends on such shares (“Tax-Related Items”), the
ultimate liability for all Tax-Related Items is and remains my responsibility
and may exceed the amount actually withheld by the Company or a Subsidiary.
Furthermore, I acknowledge that the Company and/or the Subsidiary (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the options under the Plan and (2) do not
commit to and are under no obligation to structure the terms of the grant of
options or any aspect of my participation in the Plan to reduce or eliminate my
liability for Tax-Related Items or achieve any particular tax result. Further,
if I have become subject to tax in more than one jurisdiction between the date
of my enrollment and the date of any relevant taxable or tax withholding event,
as applicable, I acknowledge that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to the purchase of shares of Stock under the Plan or any other relevant
taxable or tax withholding event, as applicable, I agree to make adequate
arrangements satisfactory to the Company and/or the Subsidiary to satisfy all
Tax-Related Items. In this regard, I authorize the Company and/or the
Subsidiary, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (1) withholding from my wages or Compensation paid to me by the
Company and/or the Subsidiary; or (2) withholding from proceeds of the sale of
the shares of Stock purchased under the Plan either through a voluntary sale or
through a mandatory sale arranged by the Company (on my behalf pursuant to this
authorization). Depending on the withholding method, the Company may withhold or
account for Tax-Related Items by considering applicable maximum applicable
withholding rates, in which case I will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Stock equivalent.




2



--------------------------------------------------------------------------------




Finally, I agree to pay to the Company or the Subsidiary any amount of
Tax-Related Items that the Company or the Subsidiary may be required to withhold
as a result of my participation in the Plan that cannot be satisfied by the
means previously described. The Company may refuse to purchase shares of Stock
under the Plan on my behalf and/or refuse to issue or deliver the shares or the
proceeds of the sale of shares if I fail to comply with my obligations in
connection with the Tax-Related Items.
8.
By electing to participate in the Plan, I acknowledge, understand and agree
that:



(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent provided for in the Plan;
(b)all decisions with respect to future grants under the Plan, if applicable,
will be at the sole discretion of the Company;
(c)the grant of purchase rights under the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company, or any Subsidiary of the Company, and shall not interfere with the
ability of the Company or the Subsidiary, as applicable, to terminate my
employment (if any);
(d)I am voluntarily participating in the Plan;
(e)the purchase rights granted under the Plan and the shares of Common Stock
underlying such purchase rights, and the income and value of same, are not
intended to replace any pension rights or compensation;
(f)the purchase rights granted under the Plan and the shares of Common Stock
underlying such purchase rights, and the income and value of same, are not part
of my normal or expected compensation for any purpose, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments;
(g)the future value of the shares of Common Stock offered under the Plan is
unknown, indeterminable and cannot be predicted with certainty;
(h)the shares of Common Stock that I acquire under the Plan may increase or
decrease in value, even below the Purchase Price;
(i)no claim or entitlement to compensation or damages shall arise from the
forfeiture of purchase rights granted to me under the Plan as a result of the
termination of my status as an




3



--------------------------------------------------------------------------------




eligible employee (for any reason whatsoever, and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where I am
employed or the terms of my employment agreement, if any) and, in consideration
of the grant of purchase rights under the Plan to which I am otherwise not
entitled, I irrevocably agree never to institute a claim against the Company, or
any Subsidiary, waive my ability, if any, to bring such claim, and release the
Company, and any Subsidiary from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, I shall be deemed irrevocably to have agreed to not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim; and
(j)in the event of the termination of my status as an eligible employee (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where I am employed or the terms of my
employment agreement, if any), my right to participate in the Plan and any
options granted to me under the Plan, if any, will terminate effective as of the
date that I am no longer actively employed by the Company or one of its
Participating Companies and, in any event, will not be extended by any notice
period mandated under the employment laws in the jurisdiction in which I am
employed or the terms of my employment agreement, if any (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to the employment laws in the jurisdiction in which I am employed or
the terms of my employment agreement, if any); the Company shall have the
exclusive discretion to determine when I am no longer actively employed for
purposes of my participation in the Plan (including whether I may still be
considered to be actively employed while on a leave of absence).
9.    I understand that the Company and the Subsidiary may collect, where
permissible under applicable law certain personal information about me,
including, but not limited to, my name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all options granted under the Plan or any other entitlement
to shares of Stock awarded, canceled, exercised, vested, unvested or outstanding
in my favor (“Data”), for the exclusive purpose of implementing, administering
and managing the Plan. I understand that Company may transfer my Data to the
United States, which is not considered by the European Commission to have data
protection laws equivalent to the laws in my country. I understand that the
Company will transfer my Data to its designated broker, or such other stock plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. I understand that the recipients of the Data may be located in the
United States or elsewhere, and that a recipient’s country of operation (e.g.,
the United States) may have different, including less stringent, data privacy
laws that the European Commission or my jurisdiction does not consider




4



--------------------------------------------------------------------------------




to be equivalent to the protections in my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
Company, the Company's designated broker and any other possible recipients which
may assist the Company with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing my
participation in the Plan. I understand that Data will be held only as long as
is necessary to implement, administer and manage my participation in the Plan. I
understand that that I may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing my local human resources representative.
Further, I understand that I am providing the consents herein on a purely
voluntary basis. If I do not consent, or if I later seek to revoke my consent,
my employment status or career with the Company or the Subsidiary will not be
adversely affected; the only adverse consequence of refusing or withdrawing my
consent is that the Company would not be able to grant me options under the Plan
or other equity awards, or administer or maintain such awards. Therefore, I
understand that refusing or withdrawing my consent may affect my ability to
participate in the Plan. For more information on the consequences of my refusal
to consent or withdrawal of consent, I understand that I may contact my local
human resources representative.


For employees outside the U.S., I understand that I have the right to access,
and to request a copy of, the Data held about me. I also understand that I have
the right to discontinue the collection, processing, or use of my Data, or
supplement, correct, or request deletion of my Data. To exercise my rights, I
may contact my local human resources representative.
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described herein
and any other Plan materials by and among, as applicable, the Company and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing my participation in the Plan. I understand that my consent will be
sought and obtained for any processing or transfer of my data for any purpose
other than as described in the enrollment form and any other plan materials.
10.    If I have received the Subscription Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control, subject to applicable laws.


11.    The provisions of the Subscription Agreement and these appendices are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.




5



--------------------------------------------------------------------------------




12.    Notwithstanding any provisions in this Subscription Agreement, I
understand that if I am working or resident in a country other than the United
States, my participation in the Plan shall also be subject to the additional
terms and conditions set forth on Appendix A and any special terms and
conditions for my country set forth on Appendix A. Moreover, if I relocate to
one of the countries included in Appendix A, the special terms and conditions
for such country will apply to me to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. Appendix A constitutes part of this Subscription
Agreement and the provisions of this Subscription Agreement govern each Appendix
(to the extent not superseded or supplemented by the terms and conditions set
forth in the applicable Appendix).
13.    I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.
Employee’s Social Security Number (for U.S. based employees):                
Employee’s Address:                                        
I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.
Dated:
 
 
 
 
 
 
Signature of Employee













6



--------------------------------------------------------------------------------





EXHIBIT B
QUANTENNA COMMUNICATIONS, INC.
2016 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL
The undersigned participant in the Offering Period of the Quantenna
Communications,
Inc. 2016 Employee Stock Purchase Plan that began on               , (the
“Offering Date”) hereby notifies the Company that he or she hereby withdraws
from the Offering Period. He or she hereby directs the Company to pay to the
undersigned as promptly as practicable all the payroll deductions credited to
his or her account with respect to such Offering Period. The undersigned
understands and agrees that his or her option for such Offering Period will be
automatically terminated. The undersigned understands further that no further
payroll deductions will be made for the purchase of shares in the current
Offering Period and the undersigned will be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement.
Signature:
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
Date:
 
 








